MEMORANDUM **
Enrique Zurita Santana appeals from the 36-month sentence imposed following his guilty-plea conviction for being a felon in possession of a firearm in violation of 18 U.S.C. § 922(g)(1). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Santana contends that the criminal history category calculated by the district court significantly overrepresents the nature of his criminal history. Based on the record before us, we cannot say that Santana’s sentence is unreasonable. See Gall v. United States, — U.S. -, 128 S.Ct. 586, 597-98, 169 L.Ed.2d 445 (2007).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.